Judgment, Supreme Court, New York County (Debra A. James, J.), entered October 17, 2006, granting respondents’ cross motion to dismiss petitioner’s application to vacate an arbitration award on the ground that the arbitrator exceeded his powers, dismissing the petition, and confirming the award that dismissed petitioner’s grievance for failure to comply with the parties’ collective bargaining agreement (CBA) by not timely filing for arbitration, unanimously affirmed, without costs.
Petitioner failed to identify in the arbitration clause of the CBA a limitation on the arbitrator’s authority to determine compliance with the time constraints set forth in the CBA for proceeding through the four steps of the grievance procedure (see Matter of Silverman [Benmor Coats], 61 NY2d 299, 302-303 [1984]; Matter of Enlarged City School Dist. of Troy [Troy Teachers Assn.], 69 NY2d 905, 907 [1987]). Concur—Lippman, EJ., Saxe, Nardelli, Williams and Moskowitz, JJ.